J-S42027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAY YUNIK                                    IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

MICHAEL OVERMYER,

                        Appellee                  No. 135 WDA 2014


            Appeal from the Order Entered December 30, 2013
            In the Court of Common Pleas of Crawford County
            Criminal Division at No.: CP-20-MD-0000534-2013


BEFORE: PANELLA, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.                      FILED: AUGUST 25, 2014

     Jay Yunik appeals from an order denying his habeas corpus motion

filed against Michael Overmyer, superintendent of the State Correctional

Facility at Forest, where Yunik is presently serving his sentence of 54-180



     Having examined the record, the briefs of the parties, and the

applicable law, and the thorough and well-reasoned opinion of the Honorable

John Spataro of the Court of Common Pleas of Crawford County, we




                        , we adopt his opinion as our own. See Trial Court

Opinion (noting that Yunik was sentenced to imprisonment for rape and has

filed 4 PCRA petitions, none of which were successful; PCRA subsumes the
J-S24029-14



claims Yunik wishes to pursue in his habeas corpus petition, viz., illegal

police interrogation, invalid affidavit of probable cause, concealment of

exculpatory evidence, illegal arrest, denial of right to counsel at various

stages of case, ineffective assistance of counsel, lack of subject matter

jurisdiction, unlawfully induced guilty plea, lack of factual basis for guilty



limitations; Yunik fails to plead or prove any exceptions to the one year

statute of limitations; Yunik not prejudiced by the absence of a 20 day notice

of intent to dismiss his petition under Pa.R.Crim.P. 907, since court

entertained his motion for reconsideration after denying his original habeas

corpus motion; Yunik waived objection to the absence of a 20 day notice by

failing to include this objection in his statement of matters complained of on

appeal).

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014




                                    -2-